I concur. As held in the opinion of Mr. Chief Justice FOLLAND and as a matter of pleading the cases cited support the position taken that when other things indicate present possession and ownership though not in terms alleged, a complaint so showing is good as against general demurrer. Pleading is one thing, proof and court procedure is another. The note being a negotiable instrument may pass from hand to hand if payable to bearer, or otherwise by endorsement and delivery. The note should be produced or if it cannot be produced its loss or destruction accounted for, and if in possession of the claimed owner, as plaintiff, should be produced and by proper endorsement shown thereon show that the obligation for which it stood has taken the form of a judgment. Such practice on the part of the trial court closes the door against fraud upon a third party and without harm to anyone protects the maker or any intermediate endorser. Even if production of the negotiable instrument be not essential as a matter of proof because allegations or admissions amount to a confession of judgment prudence would dictate that the note should show after judgment thereon that it is no longer an existing obligation.